Citation Nr: 1119287	
Decision Date: 05/18/11    Archive Date: 05/26/11

DOCKET NO.  05-37 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for hypothyroidism.


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active military service from March 1976 to March 1979.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  Jurisdiction over the case was subsequently returned to the RO in Roanoke, Virginia.

This case was most recently before the Board in October 2009, at which time the issue currently on appeal was remanded for additional development.  The case has now been returned to the Board for further appellate action.


REMAND

The Board finds that additional development is required before the Veteran's claim of entitlement to an increased disability rating for hypothyroidism is decided.

In the October 2009 remand, the Board directed that the Veteran be afforded a new VA examination in order to determine the current level of severity of all impairment resulting from the Veteran's service-connected hypothyroidism, to include whether the Veteran's diagnosed depression was a result of his hypothyroidism.  The Board specifically found that the April 2009 VA examination report was not adequate for adjudication purposes because the VA examiner failed to adequately address all the questions posed by the Board in the October 2008 remand instructions.

A review of the record shows that rather than afford the Veteran a new VA examination as directed by the Board, staff at the Appeals Management Center (AMC) re-filed the original copy of the inadequate April 2009 VA examination report in the claims file so that it appeared new.  However, a close review of the examination report of record shows that it was in fact printed in June 2009 and is an exact copy of the report that the Board previously considered in the October 2009 remand.  There is no evidence of record indicating that the Veteran was ever scheduled for a new VA examination as directed by the Board.  

For these reasons, the Board has concluded that the development conducted does not adequately comply with the directives of the October 2009 remand.  By returning this case to the Board without first making at least a good faith effort to conduct the directed development, the AMC has wasted not only the Board's time and resources, but even more importantly, has wasted the Veteran's time.  The United States Court of Appeals for Veterans Claims (Court) has held that RO compliance with a remand is not discretionary, and failure to comply with the terms of a remand necessitates another remand for corrective action.  Stegall v. West, 11 Vet. App. 268 (1998). 

Therefore, the Veteran should be afforded a new VA examination to determine the current level of severity of all impairment resulting from his service-connected hypothyroidism.

Additionally, current treatment records should be obtained before a decision is rendered with regard to this issue.

Accordingly, this case is REMANDED to the RO or the AMC, in Washington, D.C., for the following actions:

1. The RO or the AMC should obtain any pertinent treatment records that are not already of record, to include VA Medical Center records.  

2. Then, the Veteran should be afforded a VA examination by a physician with sufficient expertise to determine the extent of all impairment resulting from his hypothyroidism.  The claims file must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

The examiner should identify all manifestations of the disability.  The examiner should specifically address whether the disability is productive of fatigability, constipation, muscular weakness, cold intolerance, sleepiness, bradycardia, mental sluggishness and/or mental disturbances, to include depression.

The examiner should determine to what degree any of the above symptoms are a result of the Veteran's hypothyroidism as opposed to other nonservice-connected conditions.  If the examiner cannot do so with resorting to speculation, the examiner should so state and explain why speculation would be required.

The examiner should also provide an opinion concerning the impact of the Veteran's hypothyroidism on his ability to work.

The supporting rationale for all opinions expressed must be provided.  

3. The RO or the AMC should undertake any other development it determines to be warranted.

4. Then, the RO or the AMC should readjudicate the Veteran's claim for a disability rating in excess of 10 percent for hypothyroidism based on a de novo review of the record.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran should be furnished a Supplemental Statement of the Case and provided an appropriate opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.  

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  


This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


